Per Curiam.
The respondent was admitted to practice as an attorney and counselor at law in the State of New York on May 1, 1907, at a term of the Appellate Division of the Supreme Court of the State of New York, Second Department, and has practiced as such attorney since his admission.
On June 15, 1932, the respondent pleaded guilty to the crime of grand larceny in the first degree, which crime is a felony, in the Court of General - Sessions of the County of New York, and on October 6, 1932, upon said plea, sentence of respondent was suspended by the court, and respondent was placed on probation for the maximum term for which he could be sentenced.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shah, upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.” Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.”
Respondent, therefore, should be disbarred.
Present — Finch, P. J., Merrell, Martin, Sherman and Townley, JJ.
Respondent disbarred.